             Case 1:19-cv-06912-RA-KHP Document 14 Filed 10/30/19 Page 1 of 1
                                   LEVIN-EPSTEIN & ASSOCIATES, P.C.
                                    One Penn Plaza• Suite 2527 • New York, New York l 01 l      f '· ·· '
                                                                                                f'':f       •.;·.nJ .·.·,; f?FiiDO;'.,
                                              T: 212.792-0046 • F: 212.561.7108
                                                 E: Joshua@levinepstein.com
                                                                                                 i '
                                                                                           "~ ll M:,..
                                                                                                             .. 1, .,
                                                                                                               1p,
                                                                                                            W!J~t:,
                                                                                                                        a-:'°
                                                                                                                         t:zt1~i •
                                                                                                                     October 30, 2019
                                                                                                                                       ,:
                                                                                                                                            i.,


       Via Electronic Filing
       The Honorable Judge Ronnie Abrams                                                        LS0C-SDNY
       U.S. District Court Southern District of New York
       40 Foley Square                                                                          DOCVMENT
       New York, NY 10007                                                                   1
                                                                                                ELECTRONICALLY FILED·
                                                                                           i    DOC#:
                        Re:     Velasquez v. Lemage Inc.
                                Case No.: l:19-cv-06912                                    l
                                                                                           I
                                                                                                D \TE FILED:
                                                                                                            ----;---r--r--.,..._-
                                                                                                                                IO f-io ft cl
       Dear Honorable Judge Abrams:

              This law firm is counsel to Defendant Lemage Inc., a New York corporation, d/b/a Quartino
       Bottega Organica (the "Defendant") in the above-referenced matter.
                Pursuant to Your Honor's Individual Motion Practice Rule I (D), this letter respectfully serves as a
       request to adjourn the upcoming Initial Case Conference currently scheduled for Friday, November 1, 2019
       at 10:30 a.m. to the morning of: (a) Friday, November 15, 2019; (b) Friday, November 22, 2019; or (c)
       Friday, December 6, 2019. This is the second request for an adjournment of the Initial Case Conference.
       One prior request was made on September 20, 2019 [See Dckt. No. 9]. This request was granted [See Dckt.
       No. 1O]. This request is made with Plaintiffs consent, and would not affect any other scheduled deadlines.

               The reason for the request is that the undersigned has two other conflicting court appearances
       scheduled for Friday, November 1, 2019. The first is an Order to Show Cause hearing scheduled at
       9:30 a.m. before the Honorable Judge Genine D. Edwards in an action pending in the Supreme
       Court of New York, King's County, captioned Shuman v. Inna Fershteyn dba Law Office of Inna
       Fershteyn And Associates, P.C. et al [510605-2015]. The second is an Initial Case Conference
       scheduled at 11 :30 a.m. before the Honorable Judge Robert M. Levy in an action pending in the
       Eastern District of New York, captioned Cervantes Isidoro et al v, Siam SMP Inter, Inc. et al [ 19-
       cv-04054].

                In light of the foregoing, Defendant respectfully request that the Initial Case Conference currently
       scheduled for Friday, November I, 2019 at 10:30 a.m. to the morning of: (a) Friday, November 15, 2019;
       (b) Friday, November 22, 2019; or (c) Friday, December 6, 2019 ..
               Thank you, in advance, for your time and consideration.
                                                                          Respectfully submitted,
Application granted The initial status conference is                      LEVIN-EPSTEIN & AS SOCIA TES, P.C.
adjourned until Thursda , November 21, at 2:45 p.m.
                                                                          By: Isl Jason Mizrahi
SO ORDERED.                                                                  Jason Mizrahi
                                                                              1 Penn Plaza, Suite 2527
                                                                             New York, New York 10119
                                                                             Tel. No.: (212) 792-0048
                                                                             Email: Jason@levinepstein.com
                                                                             Attorneys for Defendant

       VIA ECF: All Counsel
